
	

113 HR 4938 IH: Guantanamo Bay Detainee Transfer Suspension Act of 2014
U.S. House of Representatives
2014-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4938
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2014
			Mr. Gohmert (for himself, Mr. Flores, and Mr. Pompeo) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To establish a temporary limitation on the use of funds to transfer or release individuals detained
			 at United States Naval Station, Guantanamo Bay, Cuba.
	
	
		1.Short titleThis Act may be cited as the Guantanamo Bay Detainee Transfer Suspension Act of 2014.
		2.Temporary limitation on use of funds to transfer or release individuals detained at United States
			 Naval Station, Guantanamo Bay, Cuba
			(a)In generalExcept as provided in subsection (b), no funds may be obligated or expended to transfer or release
			 any covered detainee at Guantanamo to the custody or control of such
			 individual's country of origin, any other foreign country, or any other
			 foreign entity until the earlier of—
				(1)the date that is 90 days after the date of submittal to Congress of the report required by
			 subsection (d); or
				(2)the date that is 180 days after the date of the enactment of this Act.
				(b)Exception
				(1)In generalSubsection (a) shall not apply to the obligation or expenditure of funds to transfer any covered
			 detainee at Guantanamo to effectuate an order affecting the disposition of
			 such individual that is issued by a court or competent tribunal of the
			 United States having lawful jurisdiction.
				(2)Notice to CongressThe Secretary of Defense shall promptly notify the appropriate committees of Congress of the
			 issuance of any order described in paragraph (1).
				(3)Delay in dischargeAn order described in paragraph (1) may not be carried out until the date that is 5 days after the
			 date on which the appropriate committees of Congress are notified of the
			 order pursuant to paragraph (2).
				(c)Enforcement
				(1)In generalAn officer or employee of the United States shall be liable in his or her individual capacity for a
			 civil penalty of $10,000 for each covered detainee at Guantanamo
			 transferred or released in violation of subsection (a) pursuant to an
			 action or order of the officer or employee of the United States.
				(2)No representation by United StatesNotwithstanding section 50.15 or 50.16 of title 28, Code of Federal Regulations, or any other
			 provision of law, the United States Government may not provide
			 representation to, or retain or reimburse private counsel for the
			 representation of, an officer or employee in an action under paragraph
			 (1).
				(3)Qui tam action
					(A)In generalA person may bring a civil action for a violation of subsection (a) for the person and for the
			 United States Government, seeking a civil penalty under paragraph (1). The
			 action shall be brought in the name of the Government. The action may be
			 dismissed only if the court and the Attorney General give written consent
			 to the dismissal and their reasons for consenting.
					(B)ComplaintA copy of the complaint and written disclosure of substantially all material evidence and
			 information the person possesses shall be served on the Government
			 pursuant to rule 4 of the Federal Rules of Civil Procedure. The Government
			 may elect to intervene and proceed with the action within 30 days after it
			 receives both the complaint and the material evidence and information.
					(C)Determination by GovernmentBefore the expiration of the 30-day period under subparagraph (B), the Government shall—
						(i)proceed with the action, in which case the action shall be conducted by the Government; or
						(ii)notify the court that it declines to take over the action, in which case the person bringing the
			 action shall have the right to conduct the action.
						(D)Individual conducting actionIf the Government elects not to proceed with the action, and upon request and at the Government's
			 expense, the Government shall be served with copies of all pleadings filed
			 in the action and shall be supplied with copies of all deposition
			 transcripts.
					(E)Award to qui tam plaintiffA person bringing an action under subparagraph (A) shall receive 50 percent of the amount of the
			 civil penalty imposed on the officer or employee of the United States and
			 the court shall award the person reasonable expenses which the court finds
			 to have been necessarily incurred, plus reasonable attorneys' fees and
			 costs, to be paid by the defendant.
					(F)Expedited appeal of dismissalIt shall be the duty of the courts of the United States to advance on the docket and to expedite to
			 the greatest possible extent the disposition of any appeal by a person
			 bringing a civil action under subparagraph (A) of the dismissal of the
			 civil action with the consent of the Attorney General.
					(d)Report
				(1)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall,
			 in coordination with the Secretary of State and the Director of National
			 Intelligence, submit to the appropriate committees of Congress a report
			 setting forth the following:
					(A)A detailed description of the previous assessments by Joint Task Force Guantanamo regarding the
			 risk that the 5 detainees transferred from United States Naval Station,
			 Guantanamo Bay, Cuba, to Qatar on May 31, 2014, would reengage in
			 terrorist
			 activity after transfer.
					(B)A detailed description of any changes between the assessments described in subparagraph (A) and the
			 assessments as of May 31, 2014, of the risk that the detainees described
			 in that subparagraph would reengage in terrorist activity after transfer
			 as described in that subparagraph, including the reasons for such changes.
					(C)A detailed description of the prior instances, if any, in which Qatar did not fully honor its
			 commitments to monitor, detain, or control the travel of individuals
			 formerly detained at United States Naval Station, Guantanamo Bay, Cuba, by
			 the Department of Defense.
					(D)A detailed assessment of the likelihood that the 5 detainees described in subparagraph (A) will
			 return to Afghanistan or reengage in terrorism.
					(E)A detailed assessment of whether the transfer of the 5 detainees as described in subparagraph (A)
			 will increase the likelihood that the Taliban and terrorist groups around
			 the world will try to capture United States individuals or personnel in
			 order to obtain concessions from the United States.
					(2)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a
			 classified annex.
				(e)DefinitionsIn this section:
				(1)The term appropriate committees of Congress means—
					(A)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on
			 Appropriations, the Select Committee on Intelligence, and the Committee on
			 the Judiciary of the Senate; and
					(B)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Appropriations,
			 the Permanent Select Committee on Intelligence, and the Committee on the
			 Judiciary of the House of Representatives.
					(2)The term covered detainee at Guantanamo means each individual who—
					(A)is not a United States citizen or a member of the Armed Forces of the United States; and
					(B)is or was held on January 20, 2009, at United States Naval Station, Guantanamo Bay, Cuba, by the
			 Department of Defense.
					(3)The term officer or employee of the United States—
					(A)includes—
						(i)the President;
						(ii)the head and any officer or employee of any Executive agency or military department (as those terms
			 are defined in chapter 1 of title 5, United States Code); and
						(iii)any other officer or employee of the United States; and
						(B)does not include—
						(i)a member of the Armed Forces; or
						(ii)an officer or employee of an element of the intelligence community (as defined in section 3 of the
			 National Security Act of 1947 (50 U.S.C. 3003)).
						3.Prohibition on transfer or release of detainees at United States Naval Station Guantanamo Bay,
			 Cuba, without express written authorization of the President
			(a)ProhibitionNo detainee described in subsection (b) may be transferred or released from United States Naval
			 Station Guantanamo Bay, Cuba, to a foreign country without the express
			 written authorization of the President.
			(b)Covered detaineesA detainee described in this subsection is Khalid Sheikh Mohammed or any other detainee who—
				(1)is not a United States citizen or a member of the Armed Forces of the United States;
				(2)is or was held on or after January 20, 2009, at United States Naval Station, Guantanamo Bay, Cuba,
			 by the Department of Defense; and
				(3)is held as of the date of the enactment of this Act at United States Naval Station, Guantanamo Bay,
			 Cuba, by the Department of Defense.
				4.Rule of constructionNothing in this Act shall be construed to modify, limit, or supersede the requirements under
			 section 1035 of the National Defense Authorization Act for Fiscal Year
			 2014 (10 U.S.C. 801 note) relating to the transfer or release of an
			 individual detained at Guantanamo (as defined in subsection (e)(2) of such
			 section).
		
